Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Earl Graves appeals the district court’s order granting Defendants’ motion for judgment on the pleadings and dismissing Graves’ 42 U.S.C. § 1983 (2012) complaint, and he has filed an application to proceed in forma pauperis. Limiting our review to the issues raised in the informal brief, see 4th Cir. R. 34(b), we find no reversible error. Accordingly, although we grant Graves’ application to proceed in forma pauperis, we affirm the district court’s judgment. Graves v. Hallowell, No. 5:13-ct-03152-D, 2014 WL 4741250 (E.D.N.C. Sept. 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.